Title: To James Madison from George Joy, 14 April 1815
From: Joy, George
To: Madison, James


                    
                        Dear Sir,
                        London April 14th. 1815.
                    
                    My last under date the 25th Ult. finished with a remark on the disadvantage of a premature exposure of the instructions to the commissioners at Ghent, which has since been confirmed to me by Mr Clay, who, on my observing that I considered this a fault in our practice, did not hesitate to say (whatever his former opinion may have been) that he thought so too. It is one of the modes of subservience, not to popular opinion, for that maturely made up should always be respected, but to popular impatience and party clamour, which cannot fail occasionally to lead to mischief; and I do think it an absurd consequence of extreme democracy, that in a government so constituted as ours, with powers so limited, and so soon reverting to the people; where every branch moreover is elective, and the functions of the Legislator, and particularly the Executive, presupposes their more accurate view of the whole ground, that in our foreign relations we cannot meet the adversary on equal terms. I don’t mean to say that nothing should be divulged under any circumstances; but I do mean that the Government

should not be intimidated by the fear of popular discontent, from keeping within the circle of its immediate agents whatever it may think the public interest requires to be so kept, ’till it can be developed without injury to the public cause.
                    The great affair is where it was. The parties seem to have little stomach for the fight. It does not follow that, when they begin, their appetite will not incre⟨ase.⟩ Nothing would be easier than to set […] of all Europe with fai⟨r⟩ […] the Rulers; but though something may be hoped from the tremendous retrospect of the last quarter of a century; a military system has grown out of the events of this period, which renders the possibility of a pacific arrangement extremely doubtful. This system is more organized in France, or rather the spirit and temper of it are more prevalent there, than any where else. Were this not the case I should have little doubt of Buonaparté being put down; and even as it is, I think that event by no means improbable.
                    They talk here of not interfering with the internal affairs of France; and, with every allowance for political insincerity, and the presumption that they will do something to restore the Bourbon; what is there in that event to pay the terrible cost of the invasion of France against the will of the Nation. Even this would be more influenced in his favor by being left to itself; and I should not greatly wonder if with pigeon holes full of Constitutions they should obtain his concurrence in one in which they would hold their security for all their essential rights in their own hands. Carnot, whom I consider a much greater man than Buonaparté, cannot be unprovided with the necessary landmarks; and he can hardly think freedom less secure with Louis on the Throne than Napoleon. I dare say he would be glad to be rid of both, and even this is possible, but what is there in the character of this last that would induce any thinking man to incur all the horrors of a war at home in France, to fix him, with the imminent hazard of a military despotism, […] he is now truckling […] that they ha[…] […] controul; but when he shall have his army in the field it will be too late to treat with him for a free Government; and sic volo will be the order of the day. The people will yield to either army like the waves to a ship in the sea; the finest country in Europe will be subjected to the most deplorable devastation and his only security indeed will be in a system of Despotic terror. Is this foreseen and will it be suffered for the aggrandisement of an individual? suffered by a people that were, according to Carnot himself in an excess of joy at his deposition? by the Republicans that had been so particularly annoyed by him (Napoleon les avoit particulierement tant opprimés) whose reign is designated by this now Minister, in so many words, as a tyranny and usurpation under which the French were reduced au dernier degré d’avilissement? No! Carnot has placed himself where he may do something for the nation; but I cannot think he will forego any good opportunity of placing its

liberties in better hands. Undoubtedly the greater triumph for him and his party would be to place the executive power in other hands than either of these rivals; and this as before observed is a possible result of this movement of the waters; and might be even expected if the free will of the Nation could be fairly expressed, uninfluenced by the force or intrigues of the Allies on the one hand or of the mere French Military on the other.
                    It […] be that in a very short time events will […] we are to expect […] things will […] many […] ⟨im⟩agine, that I have taken the liberty to obtrude these hypotheses upon you. I should greatly prefer transmitting matter of information as to what was done or projected; but of this I have nothing that you will not receive from other sources. The general opinion here seems to be that the whole force of Europe will be combined against Buonaparté. The military here are of course on the qui vive. The best informed among them consider the French army formidable; and from circumstances which make it really deplorable that they should have the weight at home that they are in danger of maintaining. Sir George Walker (one of the new batch of K Bs, and military by nature to be sure, but a man of as much morality as any in the profession) has repeatedly assured me of such evidences of wanton cruelty and delapidation, committed by them on the peaceful inhabitants of their own territory, as he acknowledges do not belong to the French character, and can only result from their being dragged into the army before their principles are formed, and finding in that their first school of morals. Lord Hill, he tells me, is certainly gone to the Netherlands; Picton not yet gone. Should W. himself go, I can always know what may lawfully be known of deeds and projects; but this is not likely at present.
                    I have a letter from Lafayette of the 28th Ultim⟨o⟩ in which with evident exultation at the Leg[…] […] we have given […] and satisf[…] by a timely peace, he declines saying any thing of European and French transactions lest the bearer should object, I suppose Mr. Gallatin, from him however I presume you will learn much; his Lumieres, and his manner of developing them, are highly spoken of both here and upon the Continent, though the remark generally closes with “Mais monsieur G. n’est pas Americain,” which with all my preference of mundanism to patriotism, I am not above feeling. And it is not a matter of opinion but information, that this fact, abstractedly taken, will be an objection to him as a representative of the U. S. at any Court in Europe.
                    I believe Mr Clay was under the gallery at the house of Commons on tuesday night. Lord Castlereagh had told him of the seat assigned to public characters; but his Lordship could not have invited him to a more miserable feast: his own speech was the most wishy-washy of any I ever heard even of his cool spoutings; and I doubt if any member of the House was ever witness to such wretched embarrassment as was displayed by the mover

of the address. He began with a lie to use the phraseology of Lord Ellenborough, that would have choaked the Devil; and though dumbfounded for his iniquity—(I did not look at my watch but I think not less than three to five minutes—) he no sooner recovered his speech than he told another. I have seen the report in the Chronicle only and they do not notice, but I did, that he said […] and […] words, that we insis⟨ted⟩ ⟨free s⟩hips […] free goods. I wish […] Marquis Wel⟨lesley⟩ […] admitted that the war had been an unprovoked aggression on our part. Mr Whitbread did not speak in the commons. I had seen him in the morning and related to him an impressment made so lately as this day fortnight, on board the Clinker, of an American seaman who was already put on the roll; and but for two passengers in the ship he was taken out of, who went on board in the Downs and remonstrated with much effort with the Captain, would undoubtedly have been detained. Mr W. said that if the public would not listen to me on that subject, who had taken more pains about it (he was civil enough to say) than any one else, and it appeard but too palpably that they would not; nothing that he could say would avail. But as he called for names, which I obtained and sent to him in the house while Baring was on his legs, and as he so rarely foregoes any opportunity of speaking on American Affairs; I expected to hear him, tho’ I began my note by submitting to his consideration whether its particular object should be introduced into the debate.
                    Mr Adams remains at Paris, and I understand will, ’till his commission is received. Nothing has been received from the Government by any of the Commissioners, at least had not when I saw Mr Clay, of a later date than August last. The Hesper mentioned in a New York paper as having sailed on the 13th Ult. with dispatches, is […] to have a⟨rri⟩ved at Havre on the 6t […].
                    […] Mr Adams […] proceed immediately to Holland though my friend Bourne has recovered his health. I hope as circumstances have turned out that Dr Eustis will bring with him my new commission for Rotterdam. Old Massachusetts will not, I trust, complain of a want of representation in Holland. The Minister, two Consuls, and I believe even the secretary of legation natives of her Capital. Eustis, who was once my fellow-traveller, is well acquainted with my elder brothers and was not only the classmate, but, for a time, the Chum of one of them at Cambridge; and Bourne was my classmate at School, and would have been at College but for accident. I rest always very faithfully, Dear sir, Your friend and servant.
                    
                        Geo: Joy.
                    
                